Per Curiam.
Respondent was admitted to practice by this Court in 1992. He maintained an office for the practice of law in the City of Saratoga Springs, Saratoga County.
On August 27, 2010, respondent was convicted in Saratoga County Court upon his plea of guilty of the crime of grand larceny in the second degree, a class C felony (see Penal Law § 155.40 [1]). Petitioner moves pursuant to Judiciary Law § 90 (4) (a) and (b) to strike respondent’s name from the roll of attorneys. Respondent does not oppose the motion.
Respondent was automatically disbarred and ceased to be an attorney when he entered his guilty plea to a felony (see Judiciary Law § 90 [4] [a]; Matter of Hutson, 72 AD3d 1328 [2010]). Therefore, we grant petitioner’s motion and strike respondent’s name from the roll of attorneys.
Spain, J.P., Rose, Malone Jr., Kavanagh and McCarthy, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent’s name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion *1277as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).